                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,
                      Plaintiff,

        v.
                                                     Case No. 18-00334-1, 2, 3& 6-CR-W-BP
 (01) HOWARD CHRISTOPHER
 WALTERS, aka “Chris Walters”,
 (02) JOSE LUIS ARMENDARIZ-RASCON,
 aka “Uncle” aka “Rambo”,
 (03) JESUS SALVADOR CAMPOY-
 ESTRADA, aka “Chava” aka “Chavita”, and
 (06) MIGUEL ARMENDARIZ-RASCON,

                                Defendant.

                     MOTION OF THE UNITED STATES FOR A
                   PRETRIAL DETENTION HEARING PURSUANT
                TO TITLE 18, UNITED STATES CODE, SECTION 3142(f)

       Come now the United States of America, by Timothy A. Garrison, United States

Attorney, and the undersigned Assistant United States Attorney, both for the Western District of

Missouri, and hereby move the Court to detain defendants Howard Christopher Walters, Jose

Luis Armendariz-Rascon, Jesus Salvador Campoy-Estrada, and Miguel Armendariz-Rascon

without bail pending trial of this matter and to hold a hearing pursuant to Title 18, United States

Code, Section 3142(f) for the purpose of demonstrating that no condition or combination of

conditions of release will reasonably assure the defendants’ appearance as required by the Court

and the safety of other persons and the community.

                                SUPPORTING SUGGESTIONS

       I. Subsection 3142(f), Title 18, United States Code, provides that a hearing must be held

by the appropriate judicial officer to determine whether any condition or combination of

                                                 1




             Case 4:18-cr-00334-BP Document 3 Filed 11/19/18 Page 1 of 4
conditions will reasonably assure the defendant’s appearance and the safety of any other person

in the community if the attorney for the government moves for such a hearing and if the case is

in any one of the following categories:

           A. The case involves a crime of violence, a term defined to include either:

                      1. An offense that has as an element the use, attempted use, or threatened

               use of physical force against the person or property of another; or

                      2. Any other offense that is a felony and by its nature involves a

               substantial risk that physical force against the person or property of another may

               be used in the course of its commission.

           B. The case involves an offense where the maximum sentence is life imprisonment

       or death.

           C. The case is a narcotics case under Title 21, United States Code, for which

       imprisonment for ten years or more is prescribed.

           D. Any felony, even a nonviolent felony not involving drugs, if the person already

       has two or more convictions for a crime of violence, a crime punishable by life

       imprisonment, or a ten year drug felony.

           E. Any felony that is not otherwise a crime of violence that involves a minor victim

       or that involves the possession or use of a firearm or destructive d3evice (as those terms

       are defined in section 921), or any other dangerous weapon, or involves a failure to

       register under section 2250 of title 18, United States Code.




                                                  2




           Case 4:18-cr-00334-BP Document 3 Filed 11/19/18 Page 2 of 4
       II.       The statute recognizes two additional situations which allow for a detention

hearing and which can be raised either by the attorney for the government or by a judicial officer.

These conditions are:

              A. When there is a serious risk that the defendant will flee; or

              B. When there is a serious risk that the person will “obstruct or attempt to obstruct

   justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a

   prospective witness or juror.”

       III.      One or more grounds for a pretrial detention hearing for defendants Howard

Christopher Walters, Jose Luis Armendariz-Rascon, Jesus Salvador Campoy-Estrada, and

Miguel Armendariz-Rascon as set forth by the statute exists in the above cause.

                                                         Respectfully,

                                                         Timothy A. Garrison
                                                         United States Attorney

                                                By       /s/ William A. Alford, III

                                                         WILLIAM A. ALFORD, III
                                                         Assistant United States Attorney

                                                         Charles Evans Whittaker Courthouse
                                                         400 East 9th Street, Fifth Floor
                                                         Kansas City, Missouri 64106
                                                         Telephone: (816) 426-3122




                                                     3




              Case 4:18-cr-00334-BP Document 3 Filed 11/19/18 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on November
19, 2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.

                                                  /s/ William A. Alford, III

                                                  WILLIAM A. ALFORD, III
                                                  Assistant United States Attorney




                                              4




           Case 4:18-cr-00334-BP Document 3 Filed 11/19/18 Page 4 of 4
